Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, 10-16 canceled
Claims 9 and 17 amended and pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/152625 A1, equivalent to PG Pub 2017/0118836 A1) in view of Kariya (PG Pub 2015/0194235 A1).
Consider Claim 9, Kim teaches the process of preparing ink composition include nanoparticles/copper nanoparticles and forming nanoparticles having oxide layer/copper oxide layer, and forming wiring board using photonic/light sintering for sintering the ink composition (abstract), where the oxide layer have a thickness of 500 nm or less [0017], for substrates/board made of synthetic resin materials such as polyimide, or nonmetallic material such as glass, and the like [0090], where “the like” including known nonmetallic material such as Silicon. Kim teaches the thickness of the copper oxide film ranges from 50 nm for 2 micron size particle [0027] with thickness percentage of 2.5% for a thinner oxide layer (first thickness), and include less than 500 nm (such as 50 nm) for 1 micron particles size [0017], with thickness percentage of 5% for a thicker oxide layer (second thickness). Kim teaches the use of substrate such as silicon (1.3 W/mK), glass (1 W/mK) and polyimide (0.8 W/mK) [0090].
Kim does not relate the oxide film thickness to the substrate thermal conductivity.
However, Kariya is in the art of forming conductive film using copper oxide particles and sintering using photonic/light irradiation (abstract), teaches the relationship between the ratio of oxide/copper oxide to the metal/copper and the type of substrate, where for an amount of between 10-50% by weight of copper particle to copper oxide particle have thermal conductivity is sufficient adhere and bond the coating of the conductive materials to the substrate, without insufficient (for less than 10% by weight) or excessive amount (for more than 50% by weight) of thermal energy reaches and hardly softens or melts the substrate [0031]-[0033], where the melting (or softening without sufficient energy to melt) process is directly related to the thermal conductivity of the substrate material.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kim with Kariya to use low oxide percentage (copper oxide amount) for substrates with low thermal conductivity value, and used higher oxide percentage (copper oxide amount) for substrates with higher thermal conductivity, to achieve a good adhesion between the conductive film (copper oxide coating) and the substrate, and a good fusion bond between each other [0031]. 
Therefore, person of ordinary skill in the art would relate the amount of copper oxide particle alone the copper particles to the copper oxide shell/film on top of copper core/particle, and relate the percentage/thickness of oxide layer in comparison to the metal/copper core material and follow Kariya range/teaching “from 10 to 50% by weight” of particle core to shell thickness. 
Moreover, ordinary skilled person in the art would also relate the shell thickness/volume of the metal oxide film to the type of used substrate based on the substrate thermal conductivity/softens and melting process, and used low oxide volume/percentage (oxide film thickness) for substrates with low thermal conductivity value, and used higher oxide volume/percentage (oxide film thickness) for substrates with higher thermal conductivity, to achieve a good adhesion between the conductive film (copper oxide coating) and the substrate, and a good fusion bond between each other [0031].
The combined Kim (with Kariya) teaches the process of forming an oxide film on the copper particles leading to forming copper oxide layer (abstract), where it would be obvious for the copper oxide film to have a range of thicknesses that includes a first thickness and a second thickness, where first thickness would have a smaller thickness in comparison to the second thickness. The combined Kim (with Kariya) teaches that the volume/thickness of oxide film is a related to the type of substrate, mainly the type of the thermal conductivity of the used substrate in such a way that lower oxide thickness would be used for low thermal conductivity substrate, where the higher oxide thickness would be used for high thermal conductivity substrate. 
The combined Kim (with Kariya) teaches the process of forming an oxide film on the copper particles leading to forming copper oxide layer (abstract), where The combined Kim (with Kariya) teaches the sintering with energy from 3-60 J/cm2 (Kim, [0042]). Therefore, it would be obvious that a low sintering energy would be used for a lower thermal conductive substrate, where a higher sintering energy would be use for a high thermal conductivity substrate to provide with adequate adhesion between the coating and the substrate without over heating/melting the coating in the case of a low thermal conductivity substrate or under heating in the case of high thermal conductivity substrate.
Consider claim 17, the combined Kim (with Kariya) teaches the previously taught in claim 9, additionally teaches the photo sintering process for copper oxide nano particle having copper oxide film/shell thickness (Kim, abstract), additionally teaches the process of forming ink composition/conductive target by mixing a binder with copper oxide nanoparticles (Kim, abstract), where the binder include binder resin (Kim, [0019]), and the photo sintering of the income position/conductive target formed on the substrate (Kim, abstract). The combined Kim (with Kariya) teaches the process of forming an oxide film on the copper particles leading to forming copper oxide layer (abstract), where it would be obvious for the copper oxide film to have a range of thicknesses that includes a first thickness and a second thickness, where first thickness would have a smaller thickness in comparison to the second thickness. The combined Kim (with Kariya) teaches that the volume/thickness of oxide film is a related to the type of substrate, mainly the type of the thermal conductivity of the used substrate in such a way that lower oxide thickness would be used for low thermal conductivity substrate, where the higher oxide thickness would be used for high thermal conductivity substrate.

Response to Arguments
Applicant’s arguments, filed 09/29/2022, with respect to the rejection(s) of claim(s) 9 and 17 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim and Kariya.

The applicant argued against Kim, on the ground that Kim does not disclose the varying of intensity of irradiated light, where the variation is related to the type of substrate.

The applicant argued against Kariya, on the ground that Kariya technical is different from the instant application technical, where “it appears that the technical difference between the claimed method (to improve the sintering properties between the nanoparticles) and that of Kariya (making the coating film have thermal conductivity that can transfer enough thermal energy to the substrate) is not recognized. The applicant also argued against Kariya, on the ground that Kariya’s invention is to improve the sintering property of the nanoparticles within the one layer, as to bond layers from different materials, instead of bonding particles within the one layer. The applicant compared the prior art of Kariya to the instant application “substrate with high thermal conductivity”, on the ground that the prior art Kariya discloses the opposite results seen in “softening of the substrate” and adhesion between the substrate and the particles. The applicant additionally argued against the prior art of Kariya, by comparing to “substrate with high thermal conductivity”, that for thick oxide film would traps the heat from the nanoparticles and prevents heat from escaping through the substrate, the temperature of the nanoparticles a sufficiently high to be sintered, where in Kariya the process of softening the substrate, the temperature of the substrate must be increased. Where if the substrate “has high thermal conductivity” heat from the substrate will escape to the outside, so more thermal energy is needed to be applied to the substrate, for this reason, the thickness of the oxide film surrounding the nanoparticles should be reduced.

However, Kim discloses the sintering process with irradiation energy having an intensity from 3-60 J/cm2 [0042], for substrates such as silicon (having high thermal conductivity), and polyimide (having low thermal conductivity) [0090]. Therefore, it would be obvious for ordinary skilled person in the art to apply low intensity irradiation such as 3 J/cm2 to silicone substrate, and to apply high intensity irradiation such as 60 J/cm2 to the silicon substrate, and to apply low intensity irradiation such as 3 J/cm2 to polyimide substrate, and to apply high intensity radiation such as 60 J/cm2 to the polyimide substrate. Where these four scenarios could be achieved with simple known routine experimentation. Leading to irradiating and sintering the metal oxide nanoparticles coated on the high thermal conductivity substrate/silicon with high intensity of radiation of 60 J/cm2 (second intensity), and to irradiate and sinter the metal oxide nanoparticles coated on the low thermal conductivity substrate/polyimide with low intensity of radiation of 3 J/cm2 (first intensity), where the first intensity of radiation is lower than the second intensity.

Regarding the prior art of Kariya, the applicant have not used the claimed “low thermal conductivity substrate” in the argued or compared examples with Kariya’s low thermal conductivity substrate (such as polyimide [0170]). Instead the applicant compared the claimed “high thermal conductivity substrate” (such as silicon) only, to Kariya’s low thermal conductivity substrate, stating that the softening of the substrate would not be achieved when using high thermal conductivity substrate. Moreover, the prior art of Kariya is used to relate the metal oxide film thickness of the particles to the substrate thermal conductivity, and show how the energy used during sintering of the metal oxide particles can be transferred from the metal oxide film to the substrate based on both the thermal conductivity of the metal oxide material (which discharge the irradiation intensity) and the thermal conductivity of the substrate (which receives the irradiation intensity from the metal oxide film). Furthermore, the instant specification/claims does not disclose nor required that the sintering process to improve the sintering/adhesion properties between the nanoparticles, instead of (as argued against Kariya) the improving the sintering/adhesion properties between the nano particles and the substrate.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718